Citation Nr: 1413240	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-43 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to September 1968 and from January 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Management of the Veteran's service-connected type II diabetes mellitus has required insulin and restricted diet; however, it has not also required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159,  4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As described, the Veteran's service-connected type II diabetes mellitus is rated under DC 7913 with a 20 percent rating, effective October 27, 2008.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  C.F.R. § 4.119.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.   

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated 60 percent disabling.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is rated 100 percent disabling.  Id. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Medical records from the University of Kansas Hospital and from "Dr. P.M." show treatment for diabetes mellitus in which the Veteran was encouraged to exercise.  For example, in an August 2005 record, the treatment plan specifically listed increased exercise.  In August 2009, the Veteran was again advised to increase his exercise and weight loss. 

In medical records from "Dr. M.T." regarding treatment for his foot, the Veteran's diabetes mellitus was documented as well.  In April 2009, the Veteran specifically asked the physician if he could participate in a track meet in which he competes for "fun and exercise."  The Veteran was told he could not participate in the meet until his foot wound was healed, with no indication that the Veteran's participation was limited by his diabetes mellitus symptomatology.  Indeed, the Board notes that in November 2009 the Veteran was granted a temporary total evaluation due to this disability effective August 7, 2009 with a noncompensable evaluation from November 1, 2009.  Moreover, Dr. M.T.'s records from 2009 and 2010 continue to show treatment for diabetes mellitus, including the provision of special shoe inserts.  

In November 2009, the Veteran underwent a VA diabetes mellitus examination.  The Veteran was diagnosed with insulin dependent type II diabetes mellitus with uncontrolled blood sugars and moderate impact on activities of daily living.  The examiner noted the Veteran's antalgic gait was caused by or the result of chronic pain from diabetic peripheral neuropathy.  

Another VA examination was performed in February 2011.  The examiner provided a detailed history of the Veteran's type II diabetes mellitus, noting the Veteran began insulin in 2007 with the dosages being changed over the years to "achieve control and HBG Alc at target."  The Veteran reported taking both insulin (more than once daily) and oral medication.  A restricted diet was also identified, which included reduced sugars, fats, and snacks.  However, there were no hospitalizations related to type II diabetes mellitus.  Moreover, with regard to regulation of activities, the examiner stated the Veteran "limits diet at social events."  Finally, the examiner concluded the effects of diabetes and all diagnosed complications of diabetes had no effect on the Veteran's functionality in his usual occupation.  

The Board notes that the claims file was not reviewed by the November 2009 or February 2011 examiners.  Regarding file review in increased rating cases, as stated, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco, 7 Vet. App. at 55.  Here, the examinations addressed all relevant rating considerations with respect to the Veteran's type II diabetes mellitus and provided conclusions with supportive rationales.  Both examinations are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

More recently, the Veteran's VA treatment records from April 2011 describe his diabetes as controlled by Byetta and Metformin, with no change in regimen required.  

Based on the foregoing, the Board finds that an increased rating for the Veteran's service-connected type II diabetes mellitus is not warranted.  In short, the evidence shows that the Veteran's condition required insulin and restricted diet, but not regulation of activities.  Indeed, the Veteran was actually encouraged to exercise.  The evidence also does not show any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a disability rating greater than 20 percent for type II diabetes mellitus.  Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert, 1 Vet. App. at 49.

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's type II diabetes mellitus.  See Schafrath, 1 Vet. App. at 595.  The Board notes that the Veteran's peripheral neuropathy of the lower extremities, coronary artery disease, hypertension, ulcer condition of the right foot, and erectile dysfunction have all been associated with his type II diabetes mellitus and have all been rating separately under the appropriate diagnostic codes.  

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a TDIU has already been granted in this case, effective October 27, 2008.  

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected type II diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for type II diabetes mellitus contemplate the type of treatment required, restriction in diet and activity, and the frequency of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by December 2008 and January 2010 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private medical records, VA treatment records, and two VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected type II diabetes mellitus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


